  Case 1:19-cv-01548-LPS Document 3 Filed 08/22/19 Page 1 of 1 PageID #: 26



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



 UNITED STATES OF AMERICA,


                         Plaintiff,
          v.
                                                    Civil Action No.: 1:19-cv-01548
 SABRE CORPORATION,
 SABRE GLBL INC.,
 FARELOGIX, INC., and
 SANDLER CAPITAL PARTNERS V, L.P.


                         Defendants.




                          NOTICE OF ENTRY OF APPEARANCE

       Please enter the appearance of Julie S. Elmer, Trial Attorney at the Antitrust

Division of the United States Department of Justice, as counsel for Plaintiff United States of

America in the above-captioned case.



                                                  Respectfully submitted,


                                                  /s/ Julie S. Elmer
                                                  Julie S. Elmer
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Antitrust Division
                                                  450 Fifth Street, NW, Suite 8000
                                                  Washington, DC 20530
                                                  Telephone: 202-598-8332
                                                  Email: julie.elmer@usdoj.gov

Dated: August 22, 2019
